Citation Nr: 1009981	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-33 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the Veteran's 
death.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had verified service in the recognized guerrillas 
and in the Regular Philippine Army from December 1943 to 
September 1945.  He died in June 2000.  The appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  A claim of service connection for the cause of the 
Veteran's death was denied in April 2003.  The decision was 
not appealed.  

2.  Evidence presented since the prior decision does not 
raise a reasonable possibility of substantiating the claim of 
service connection of the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The April 2003 RO decision denying a claim of service 
connection for the cause of the Veteran's death is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).  

2.  New and material evidence sufficient to reopen the claim 
for service connection for the cause of the Veteran's death 
has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Notice in the context of a dependency and indemnity 
compensation (DIC) claim "must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or [her] death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected."  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  

In this case, the RO provided the appellant notice by letters 
dated in April 2008 and July 2009, and although the September 
2009 letter postdated the initial adjudication, the 
application to reopen was subsequently readjudicated in a 
September 2009 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.  The Board notes that the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim.  Such 
error was harmless, however, given that the claim is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claim.  Dingess, 19 Vet. App. 
at 473.  

Additionally, VA has verified the Veteran's service, assisted 
the appellant in obtaining evidence, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements, and the appellant is not prejudiced by a 
decision on the claim at this time.

New and Material Evidence

A claim of service connection for the cause of the Veteran's 
death was denied in an April 2003 decision.  The decision was 
not appealed; it is final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002).  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  

The claim of service connection for the cause of the 
Veteran's death was previously denied because the evidence 
did not document the cause of the Veteran's death and the 
Veteran was not service-connected for any disability at the 
time of his death.  Evidence considered at the time of the 
prior decision included the marriage contract between the 
Veteran and the appellant, service records establishing the 
Veteran's dates of service, the September 1945 Certificate of 
Discharge, medical records from a private hospital reflecting 
treatment in May 2000, and the Veteran's death certificate 
reflecting that he died in June 2000 of undetermined cause.  

Most of the evidence submitted by the appellant since the 
last final rating action in April 2003 is duplicative of 
evidence previously considered at that time.  Such redundant 
evidence is not new.  The only "new" evidence is an April 
1946 affidavit which corroborates the Veteran's service and 
the appellant's claim, notice of disagreement, and Form 9.  
Although this evidence is "new", in that it is previously 
unseen, it is not material because it fails to cure the 
defect presented by the previous decision, namely the lack of 
competent evidence of the cause of death and the lack of 
competent evidence that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause the Veteran's death.  In 
this case, the new evidence does not provide any information 
as to the cause of the Veteran's death or how it is related 
to the Veteran's service.  Thus, the Board finds that new and 
material evidence has not been submitted, and the request to 
reopen is denied.




ORDER

New and material evidence having not been received, the 
application to reopen a claim for service connection for the 
cause of the Veteran's death is denied.  



___________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


